Per Curiam. Appellant, Brian Todd, by his attorney, Donald R. Huffman, has filed a motion for rule on the clerk. The motion admits that the trial court’s order granting an extension of time was not timely filed and it was no fault of the appellant. His attorney admits that the order was filed late due to a mistake on his part. We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See our Per Curiam opinion dated February 5,1979, In Re: Belated Appeals in Criminal Cases. 265 Ark. 964. A copy of this opinion will be forwarded to the Committee on Professional Conduct.